PAUL A. MARTINEAU ESQ. Village Attorney, Pleasantville
We acknowledge receipt of your letter inquiring whether your village may, by local law, enact a parental responsibility law.
In our opinion, the New York State Legislature, by enacting and/or amending statutes such as General Obligations Law § 3-112; Executive Law § 171; Family Court Act §§ 755, 756, 757, and758-a; General Municipal Law § 78-a; Education Law §§1604 subd. 35, 1709 subd. 36, 2503 subd. 18, 2554 subd. 16-b and 2590-g subd. 15 and Penal Law § 260. 10 subd. 2, has preemepted the field of legislation on the subject of parental responsibility for the acts of a minor and a municipality has no authority to legislate in this field.
We enclose for your examination in connection with curfews (a possible alternative approach) copies of the following opinions of the Attorney General: 1954 Atty Gen [Inf Opns] 163; 1957 Atty Gen [Inf Opns] 102; 1967 Atty Gen [Inf Opns] 141. We are not aware of any judicial decisions in this State determining whether curfews are permissible.